ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Gillespie, 2012 IL App (4th) 110151




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     DEWAYNE L. GILLESPIE, Defendant-Appellant.



District & No.              Fourth District
                            Docket No. 4-11-0151


Filed                       August 29, 2012


Held                        The trial court’s rulings on defendant’s posttrial motions and his
(Note: This syllabus        sentences were vacated and the cause was remanded for a new posttrial
constitutes no part of      hearing and sentencing hearing where the trial court failed to fully
the opinion of the court    admonish defendant pursuant to Supreme Court Rule 401(a)(2) before
but has been prepared       allowing him to proceed pro se; furthermore, the new sentences for armed
by the Reporter of          robbery must not include the unconstitutional 15-year enhancements and
Decisions for the           defendant may proceed pro se only after a valid waiver.
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Champaign County, No. 09-CF-936; the
Review                      Hon. Harry E. Clem, Judge, presiding.



Judgment                    Affirmed in part and vacated in part; cause remanded with directions.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Jacqueline L. Bullard, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, Robert J.
                           Biderman, and Anastacia R. Brooks, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE APPLETON delivered the judgment of the court, with opinion.
                           Justices Cook and Knecht concurred in the judgment and opinion.


                                              OPINION

¶1          A jury found defendant, Dewayne L. Gillespie, guilty of two counts of armed robbery
        (720 ILCS 5/18-2(a)(2) (West 2008)), for which the trial court sentenced him to 2 concurrent
        prison terms of 40 years. Each of these prison terms included a 15-year enhancement
        pursuant to subsection (b) of the armed-robbery statute (720 ILCS 5/18-2(b) (West 2008)).
¶2          Defendant appeals on three grounds. First, he observes that before allowing him to
        proceed pro se in the posttrial hearing and the sentencing hearing, the trial court failed to
        admonish him regarding the potential penalties he faced for his convictions of armed
        robbery, as Illinois Supreme Court Rule 401(a)(2) (Ill. S. Ct. R. 401(a)(2) (eff. July 1, 1984))
        required the court to do, and he argues that his waiver of counsel consequently is invalid.
        Second, he argues the court violated Illinois Supreme Court Rule 402(f) (eff. July 1, 1997)
        in the sentencing hearing by considering, as an aggravating factor, some statements he had
        made to the court in a pro se letter attempting to negotiate a plea deal. Third, he argues the
        court erred by adding 15 years to each of his prison terms for armed robbery, because the
        statute authorizing those 15-year enhancements, section 18-2(b) of the Criminal Code of
        1961 (720 ILCS 5/18-2(b) (West 2008)), is void ab initio by reason of its violation of the
        proportionate-penalties clause (Ill. Const. 1970, art. I, § 11).
¶3          One of these arguments is dispositive of this appeal: the failure to follow Rule 401(a)(2).
        The State concedes, and we agree, that by omitting to tell defendant the potential punishment
        he faced for armed robbery, the trial court failed to give him all the admonitions that Rule
        401(a) required. Therefore, we vacate the rulings on the posttrial motions, and we vacate the
        sentences, and we remand this case with directions to give defendant a new posttrial hearing
        and a new sentencing hearing, either with the assistance of counsel or–only after full
        admonitions and a valid waiver–without the assistance of counsel.
¶4          Because the remaining two issues in this appeal are likely to arise again on remand, we
        will address them. See Fosse v. Pensabene, 362 Ill. App. 3d 172, 189 (2005) (“The most
        important function of a court of review is to provide direction to the trial court as to how to
        address issues that are likely to arise on remand.”). Defendant’s letter to the trial court
        contains no offer to plead guilty in return for a proposed concession by the State; thus, it is

                                                  -2-
       not a plea discussion, and Rule 402(f) is inapplicable. Defendant is correct, however, that the
       provision in section 18-2(b) (720 ILCS 5/18-2(b) (West 2008)) requiring the 15-year
       enhancements is void ab initio. When enacted, this provision violated the proportionate-
       penalties clause, and therefore, in the eyes of the law, the provision never came into being.
       It follows that the new sentences should not include any 15-year enhancements, given that
       the statutory authority for those enhancements is nonexistent.

¶5                                       I. BACKGROUND
¶6                           A. Defendant’s Self-Representation in the
                            Posttrial Hearing and the Sentencing Hearing
¶7          The trial court admonished defendant in June 2009, at the time of his first appearance,
       describing to him the charges and informing him of the potential penalty he faced if found
       guilty. He would be ineligible for probation, and he could be sentenced to an extended prison
       term of not less than 21 years and not more than 75 years, the court told him.
¶8          On April 12, 2010, after the jury trial but before the posttrial hearing and the sentencing
       hearing, defendant requested to discharge his appointed counsel and to proceed pro se. The
       trial court admonished defendant that a licensed attorney had superior knowledge of law and
       procedure and that, on appeal, defendant would be precluded from raising his own
       ineffectiveness. At that time, however, the court did not admonish defendant of the potential
       sentences he faced.
¶9          The trial court accepted defendant’s waiver of counsel, and defendant thereafter
       represented himself in the posttrial proceedings and the sentencing hearing. On November
       5, 2010, after denying defendant’s posttrial motions, the court sentenced him to 2 concurrent
       40-year terms of imprisonment, each of which included a 15-year enhancement based on his
       possession of a firearm during the robbery. See 720 ILCS 5/18-2(a)(2), (b) (West 2008).

¶ 10                          B. Defendant’s Letter to the Trial Court
¶ 11       In October 2009, before the jury trial, defendant personally wrote a letter to the trial
       court, requesting that when sentencing him for the armed robberies in the present case, the
       court would disregard his previous conviction of murder. (A motion to withdraw, by
       defendant’s second attorney, was pending at the time.) Defendant argued, in this letter, that
       the court should not hold his murder conviction against him, because the murder victim was
       his abusive father. His father had beat him over and over again. He had complained to the
       police and to the Department of Children and Family Services, to no avail. Finally, at age 16,
       after receiving yet another beating, he decided he had had enough, and he shot his father.
       Defendant believed that if defense counsel had not “tricked” him into pleading guilty in the
       murder case, he would have been convicted of second-degree murder instead of first-degree
       murder.
¶ 12       As for the armed robberies, defendant (then age 29) explained to the trial court that he
       had fallen under the influence of a bad person, Jimeal Green. Defendant wrote:
           “Your Honor, I just need for u [sic] to allow me another chance. I’m a half-way decent

                                                 -3-
           person who allowed the wrong person into my life, and that person is Jimeal Green! I
           was threatened to the point I feared what would happen to me & my family. Despite that
           fact, I still committed ah [sic] crime & I’m willing to take responsibility for that! My
           father did teach me that’s what a real man should always be willing to do!
                With that said, your Honor, I ask that you sentence me as if I never had the murder
           in my background, and sentence me as if I only have an armed robbery! So your Honor
           I’m writing you today asking for ‘a sentence of eight years/four months bootcamp.’ As
           for the bussiness [sic] (fantacies [sic]) I’m willing to do ‘two years community service,’
           cause I honestly feel bad for what happen [sic]!”
       (Fantasy’s Adult Bookstore was where defendant had committed the armed robberies of
       which he eventually would be found guilty. He was on mandatory supervised release on May
       31, 2009, when he committed the armed robberies.)
¶ 13       At the end of his letter, defendant pointed out that, for a year while he was on mandatory
       supervised release, he had “walked a straight line” and stayed out of trouble. He promised
       he would walk a straight line again if only the trial court would give him another chance. He
       wrote:
           “I truely [sic] don’t feel what Im [sic] asking is out of line your Honor, so I ask that you
           really give it some serious thought! All together I’ll be doing about six months in prison,
           four months bootcamp, two years Community Service for fantacies [sic] / And two years
           probation upon my Release! Your Honor I want this, cause it allowed me to be punished,
           and at the same time, be restored back to useful citizenship, where I will be ah [sic]
           productive citizen of Champaign County! Just please allow me this chance! So your
           Honor to sum it up, this is what I’ll do if you grant this.
           –parole violation: 6 to 9 months in prison
           –8 years / Bootcamp: 4 months in Bootcamp
           –two years of Community Service at fantacies [sic]
           –two years of probation upon my release
           Please consider this you [sic] Honor!”
¶ 14       During the sentencing hearing, the trial court used this letter against defendant. After
       imposing 2 concurrent prison terms of 40 years for the 2 counts of armed robbery, the court
       explained its reasons for these sentences, and one of the reasons was that, in his letter (as the
       court interpreted it), defendant had attempted to “deflect blame onto someone else and ha[d]
       refused to take personal responsibility for his conduct.” The court understood defendant as
       saying, in his letter, that “the murder conviction was really his father’s fault.” Also, in the
       court’s interpretation, defendant had blamed his trial counsel for losing the trial in the murder
       case instead of blaming himself for committing the murder in the first place.

¶ 15                                     II. ANALYSIS
¶ 16        A. Omitting an Admonition That Supreme Court Rule 401(a) Required
¶ 17       Rule 401(a) provides in part:


                                                 -4-
           “The court shall not permit a waiver of counsel by a person accused of an offense
           punishable by imprisonment without first, by addressing the defendant personally in open
           court, informing him of and determining that he understands the following:
                   (1) the nature of the charge;
                   (2) the minimum and maximum sentence prescribed by law, including, when
               applicable, the penalty to which the defendant may be subjected because of prior
               convictions or consecutive sentences; and
                   (3) that he has a right to counsel and, if he is indigent, to have counsel appointed
               for him by the court.” Ill. S. Ct. R. 401(a) (eff. July 1, 1984).
¶ 18       The trial court must give these admonitions to the defendant at the time it accepts the
       defendant’s waiver of counsel. People v. Jiles, 364 Ill. App. 3d 320, 329 (2006). Prior
       admonishments, given to the defendant several months earlier, when the defendant was not
       requesting to waive counsel, do not satisfy Rule 401(a). People v. Stoops, 313 Ill. App. 3d
269, 275 (2000); People v. Langley, 226 Ill. App. 3d 742, 749-50 (1992).
¶ 19       The State agrees that by omitting to tell defendant, on April 12, 2010, “the minimum and
       maximum sentence prescribed by law, including, when applicable, the penalty to which the
       defendant may be subjected because of prior convictions or consecutive sentences,” the trial
       court failed to comply with Rule 401(a) and that defendant’s waiver of counsel on that date
       therefore was invalid. Ill. S. Ct. R. 401(a)(2). The remedy is to remand the case for a new
       posttrial hearing and a new sentencing hearing, with directions to comply fully with Rule
       401(a). Langley, 226 Ill. App. 3d at 753. We grant that remedy.

¶ 20           B. Using Defendant’s Letter Against Him in the Sentencing Hearing
¶ 21       Supreme Court Rule 402(f) provides:
           “If a plea discussion does not result in a plea of guilty, or if a plea of guilty is not
           accepted or is withdrawn, or if judgment on a plea of guilty is reversed on direct or
           collateral review, neither the plea discussion nor any resulting agreement, plea, or
           judgment shall be admissible against the defendant in any criminal proceeding.” Ill. S.
           Ct. R. 402(f).
       A “plea discussion” within the meaning of Rule 402(f) “ ‘must contain the rudiments of the
       negotiation process, i.e., a willingness by defendant to enter a plea of guilty in return for
       concessions by the State.’ ” People v. Taylor, 289 Ill. App. 3d 399, 403 (1997) (quoting
       People v. Friedman, 79 Ill. 2d 341, 353 (1980). In other words, a plea negotiation consists
       of two things: (1) an offer to plead guilty and (2) a request for a concession by the State in
       return. Taylor, 289 Ill. App. 3d at 403. In his letter to the trial court, defendant acknowledged
       his responsibility and admitted committing a crime, but we do not see where he offered to
       plead guilty. At the end of his letter, defendant writes, “So your Honor to sum it up, this is
       what I’ll do if you grant this,” but it appears, from the immediate context, that what he
       proposes doing is being a “productive citizen of Champaign County.” Nowhere in the letter
       does he say he will plead guilty to either count of the information. Consequently, we
       conclude, in our de novo review, that defendant’s letter was not a “plea discussion” and that


                                                 -5-
       Rule 402(f) did not preclude the trial court from considering the letter when fashioning a
       sentence. See People v. Wanke, 303 Ill. App. 3d 772, 780 (1999) (“Where, as in this case, the
       facts regarding whether statements are plea related are uncontested, a reviewing court may
       review the issue de novo.”).

¶ 22            C. The 15-Year Enhancements of the Sentences for Armed Robbery
¶ 23        The text of the armed-robbery statute (720 ILCS 5/18-2(a) (West 2008)) provides several
       alternative definitions of armed robbery, including a type of armed robbery of which
       defendant was convicted in this case, armed robbery while in possession of a firearm (720
       ILCS 5/18-2(a)(2) (West 2008)). If, when committing a robbery, a person “carries on or
       about his or her person[,] or is otherwise armed with[,] a firearm” (id.), the person commits
       “a Class X felony for which 15 years shall be added to the term of imprisonment imposed
       by the court” (emphasis added) (720 ILCS 5/18-2(b) (West 2008)). It would seem, then, that
       the trial court is supposed to decide what prison sentence the defendant deserves within the
       normal Class X range, i.e., imprisonment for no less than 6 years and no more than 30 years
       (730 ILCS 5/5-8-1(a)(3) (West 2008)), and “impose” that sentence. 720 ILCS 5/18-2(b)
       (West 2008). A court imposes a sentence by orally pronouncing it. People v. Williams, 97
Ill. 2d 252, 310 (1983). Then, after the court imposes its sentence, regardless of the number
       of years of imprisonment within the 6- to 30-year range that the court selects, the legislature
       will be of the opinion that the defendant deserves 15 more years, which will be “added to the
       term of imprisonment imposed by the court.” 720 ILCS 5/18-2(b) (West 2008). Added by
       whom? Presumably, not by the court, because “the court may not increase a sentence once
       it is imposed.” 730 ILCS 5/5-8-1(c) (West 2008); 730 ILCS 5/5-4.5-50(d) (West 2010). It
       would seem that the 15 additional years of imprisonment are automatically added to the term
       of imprisonment imposed by the court, with the rather strange result that the sentence of
       imprisonment that the court imposes will be a gross understatement of the term of
       imprisonment that the defendant actually must serve.
¶ 24        Anyway, setting aside the conundrum of how the 15-year enhancement is supposed to
       work, defendant argues that the provision in section 18-2(b) of the Criminal Code of 1961
       (720 ILCS 5/18-2(b) (West 2008)) requiring this enhancement is void ab initio as violative
       of the proportionate-penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11).
       To evaluate this proportionate-penalties argument, we will consider a sequence of cases:
       People v. Wagner, 89 Ill. 2d 308 (1982); People v. Manuel, 94 Ill. 2d 242 (1983); People v.
       Lewis, 175 Ill. 2d 412 (1997); People v. Harvey, 366 Ill. App. 3d 119 (2006); People v.
       Hauschild, 226 Ill. 2d 63 (2007); and People v. Brown, 2012 IL App (5th) 100452. The
       simplest and least confusing way to proceed is to discuss these cases one by one, in
       chronological order.

¶ 25                                         1. Wagner
¶ 26       In Wagner, 89 Ill. 2d at 310, the trial court found the defendant guilty, in a bench trial,
       of violating section 404 of the Illinois Controlled Substances Act (Ill. Rev. Stat. 1977, ch.
       56 1/2, ¶ 1404) in that on January 4, 1979, he delivered a substance represented to be heroin

                                                   -6-
       (but which was not heroin). The supreme court reversed the conviction, however, because
       section 404 punished the delivery of a noncontrolled substance represented to be a controlled
       substance as a Class 3 felony whereas section 401 of the Illinois Controlled Substances Act
       (Ill. Rev. Stat. 1977, ch. 56 1/2, ¶ 1401) punished the delivery of an actual controlled
       substance less severely, as a Class 4 felony. Wagner, 89 Ill. 2d at 310, 313. Because section
       404 was “not reasonably designed to remedy the evil which the legislature determined to be
       a greater threat to the public,” section 404 violated the due process clause of the Illinois
       Constitution (Ill. Const. 1970, art. I, § 2). Wagner, 89 Ill. 2d at 313.
¶ 27        Although, in Public Act 81-583 (eff. Sept. 14, 1979), the legislature had amended
       sections 401(e) and (f) so as to make the delivery of a controlled substance a Class 3 felony,
       like the delivery of a noncontrolled substance, this amendment was inapplicable to the
       defendant, and did not save his conviction, because the amendment went into effect after his
       violation of section 404. See Wagner, 89 Ill. 2d at 310.

¶ 28                                             2. Manuel
¶ 29        In Manuel, 94 Ill. 2d at 243, all of the defendants were charged with violating section 404
       (Ill. Rev. Stat. 1979, ch. 56 1/2, ¶ 1404), which, again, was the statute criminalizing the
       delivery of a noncontrolled substance represented to be a controlled substance. The trial court
       dismissed the charges because Wagner had held section 404 to be unconstitutional. Manuel,
94 Ill. 2d at 243.
¶ 30        On appeal to the supreme court, the State argued that the dismissal of the charges was
       erroneous, and that Wagner no longer was applicable, because the defendants violated
       section 404 after the effective date of Public Act 81-583, which, according to the State,
       “change[d] the statutory scheme so as to remedy the unconstitutional classification addressed
       in Wagner.” Id. at 244. By the State’s reasoning, “Wagner [did] not preclude a prosecution
       under section 404 ‘as amended’ because that decision [was] applicable only to the statutory
       scheme in effect at the time of that defendant’s offense.” Id.
¶ 31        The problem with this reasoning, according to the supreme court, was that Public Act 81-
       583 never amended section 404, under which the defendants were charged; it amended only
       sections 401 and 402, the sections criminalizing the delivery of a controlled substance. Id.
       The supreme court explained:
            “While we agree that the fortuitous effect of the amendment was to change the statutory
            scheme so as to remedy the unconstitutional classification addressed in Wagner, we
            cannot agree that the amendment to sections 401 and 402 can operate to, in essence,
            revive a different statute which this court subsequently holds unconstitutional.
                When a statute is held unconstitutional in its entirety, it is void ab initio ***.” Id. at
            244-45.
       Because Public Act 81-583 amended sections 401 and 402 but not section 404, section 404
       remained void ab initio. See id. at 245 (“Had the legislature amended section 404, as it now
       has (Pub. Act 82-968 (eff. Sept. 7, 1982)), we would then have been in a position to examine
       anew its validity within what would then be a new statutory scheme. At the time of these
       offenses, however, section 404 had not been amended, and we therefore hold that Wagner

                                                  -7-
       precludes these prosecutions.”). So, essentially, the fallacy of the State’s “statutory scheme”
       argument was that the argument assumed the existence of section 404 as part of the
       “statutory scheme”–whereas, in the eyes of the law, section 404 never came into existence
       in the first place, because it was unconstitutional when passed.

¶ 32                                          3. Lewis
¶ 33       In Lewis, 175 Ill. 2d at 414, the defendant was charged with both armed violence
       predicated on robbery committed with a category I weapon, i.e., a handgun (720 ILCS 5/33A-
       1(b) (West 1994)), and armed robbery while armed with a handgun (720 ILCS 5/18-2 (West
       1994)). These were, as the supreme court said, two “substantively identical offenses.” Lewis,
175 Ill. 2d at 418. Nevertheless, the penalty for armed violence predicated on robbery
       committed with a category I weapon was a nonextended-term sentence ranging from 15 to
       30 years’ imprisonment (720 ILCS 5/33A-3(a) (West 1994)) whereas the penalty for armed
       robbery while armed with a handgun was a nonextended-term sentence ranging from 6 to 30
       years’ imprisonment (720 ILCS 5/18-2(b) (West 1994); 730 ILCS 5/5-8-1(a)(3) (West
       1994)). Lewis, 175 Ill. 2d at 418. (In 1995, when the defendant in Lewis committed the
       offenses (id. at 414), the 15-year enhancement had not yet been added to the armed-robbery
       statute.) Because these offenses were substantively identical and yet armed violence
       predicated on robbery committed with a category I weapon carried a greater minimum prison
       term than armed robbery while armed with a handgun, the supreme court held that “the
       penalty for armed violence predicated on robbery committed with a category I weapon
       violate[d] the proportionate penalties clause.” Id. at 418.

¶ 34                                          4. Harvey
¶ 35        In Harvey, 366 Ill. App. 3d at 121-22, the trial court convicted the defendant, in a bench
       trial, of the offense of armed robbery/discharging a firearm and causing great bodily harm
       (720 ILCS 5/18-2(a)(4) (West 2000)), for which the court sentenced him to 40 years’
       imprisonment. On appeal, the defendant argued that, under the identical-elements test
       recently prescribed by People v. Sharpe, 216 Ill. 2d 481, 519 (2005), his 40-year sentence
       violated the proportionate-penalties clause because the sentence of 31 years’ to life
       imprisonment one could receive for armed robbery/discharging a firearm and causing great
       bodily harm (720 ILCS 5/18-2(b) (West 2000); 730 ILCS 5/5-8-1(a)(3) (West 2000)) was
       significantly greater than the 25 to 40 years’ imprisonment one could receive for the
       equivalent offense of armed violence predicated on robbery with a category I weapon (720
       ILCS 5/33A-2(c), 18-1(a), 33A-3(b-10) (West 2000)). Harvey, 366 Ill. App. 3d at 123, 127.
¶ 36        The State argued, on the other hand, that the defendant could not compare the offense of
       armed robbery/discharging a firearm and causing great bodily harm to the offense of armed
       violence predicated on robbery, because Lewis had eliminated the offense of armed violence
       predicated on robbery by holding that the penalty for that offense violated the proportionate-
       penalties clause. Id. at 123. The First District disagreed with the asserted nonexistence of
       armed violence predicated on robbery, because the supreme court decided Lewis before the
       enactment of Public Act 91-404 (eff. Jan. 1, 2000) (Harvey, 366 Ill. App. 3d at 123 n.2, 125),

                                                 -8-
       which amended both the armed-robbery statute and the armed-violence statute, thereby
       bringing the offense of armed violence predicated on robbery into existence (id. at 125-26).
¶ 37       Public Act 91-404 amended the armed-robbery statute by adding what are commonly
       known as the “ ‘15/20/25-to-life’ sentencing provisions” (provisions under which the
       defendant in the present case was sentenced). Id. at 125. As amended by Public Act 91-404,
       the armed-robbery statute now provided as follows:
               “ ‘§ 18-2. Armed robbery.
               (a) A person commits armed robbery when he or she violates Section 18-1
           [(robbery)];
               and
                   (1) he or she carries on or about his or her person or is otherwise armed with a
               dangerous weapon other than a firearm; or
                   (2) he or she carries on or about his or her person or is otherwise armed with a
               firearm; or
                   (3) he or she, during the commission of the offense, personally discharges a
               firearm; or
                   (4) he or she, during the commission of the offense, personally discharges a
               firearm that proximately causes great bodily harm, permanent disability, permanent
               disfigurement, or death to another person.
               (b) Sentence.
               Armed robbery in violation of subsection (a)(1) is a Class X felony. A violation of
           subsection (a)(2) is a Class X felony for which 15 years shall be added to the term of
           imprisonment imposed by the court. A violation of subsection (a)(3) is a Class X felony
           for which 20 years shall be added to the term of imprisonment imposed by the court. A
           violation of subsection (a)(4) is a Class X felony for which 25 years or up to a term of
           natural life shall be added to the term of imprisonment imposed by the court.’ ” Id. at
           125-26 (quoting 720 ILCS 5/18-2(a), (b) (West 2000)).
¶ 38       Also, Public Act 91-404 added subsection (c) to the armed-violence statute (720 ILCS
       5/33A-2(c) (West 2000)) and subsection (b-10) to the armed-violence sentencing statute (720
       ILCS 5/33A-3(b-10) (West 2000)). Harvey, 366 Ill. App. 3d at 126. Those two subsections
       provided, respectively, as follows:
               “ ‘(c) A person commits armed violence when he or she personally discharges a
           firearm that is a Category I or Category II weapon that proximately causes great bodily
           harm, permanent disability, or permanent disfigurement or death to another person while
           committing any felony defined by Illinois law, except first degree murder, attempted first
           degree murder, intentional homicide of an unborn child, predatory criminal sexual assault
           of a child, aggravated criminal sexual assault, aggravated kidnaping, aggravated battery
           of a child, home invasion, armed robbery, or aggravated vehicular hijacking’
           and:
               ‘(b-10) Violation of Section 33A-2(c) with a firearm that is a Category I or Category
           II weapon is a Class X felony for which the defendant shall be sentenced to a term of

                                                -9-
            imprisonment of not less than 25 years nor more than 40 years.’ ” Harvey, 366 Ill. App.
3d at 126 (quoting 720 ILCS 5/33A-2(c), 33A-3(b-10) (West 2000)).
¶ 39        Consequently, the First District held: “Public Act 91-404 revived the offense of armed
       violence predicated on robbery when it amended the sentence for armed robbery/discharging
       a firearm and causing great bodily harm, making it greater than the punishment for armed
       violence with a category I or category II weapon predicated on robbery.” Harvey, 366 Ill.
       App. 3d at 127. Armed robbery/discharging a firearm and causing great bodily harm was now
       a Class X felony with an “ ‘add-on penalty’ ” of 25 years’ to life imprisonment (720 ILCS
       5/18-2(a)(4), (b) (West 2000); 730 ILCS 5/5-8-1(a)(3) (West 2000)), whereas armed violence
       predicated on robbery with a category I or category II weapon was a Class X felony
       punishable by 25 to 40 years’ imprisonment (720 ILCS 5/33A-2(c), 33A-3(b-10) (West
       2000)). Harvey, 366 Ill. App. 3d at 127. Because Public Act 91-404 had amended the
       statutory penalties for both offenses in this manner, “the holding in Lewis [could] no longer
       be used as a basis to preclude comparison of armed robbery/discharging a firearm and
       causing great bodily harm to armed violence with a category I or category II weapon for
       purposes of proportionality review.” Id. (“A Category I weapon is a handgun, sawed-off
       shotgun, sawed-off rifle, any other firearm small enough to be concealed upon the person,
       semiautomatic firearm, or machine gun. A Category II weapon is any other rifle, shotgun,
       spring gun, other firearm, stun gun or taser ***, knife with a blade of at least 3 inches in
       length, dagger, dirk, switchblade knife, stiletto, axe, hatchet, or other deadly or dangerous
       weapon or instrument of like character.” 720 ILCS 5/33A-1(c)(2) (West 2000).) In short, the
       offense of armed violence with a category I or category II weapon now existed for purposes
       of proportionality review. Id.
¶ 40        The State argued, alternatively, that even if the offense of armed violence with a category
       I or category II weapon existed by virtue of Public Act 91-404, the two offenses–armed
       robbery/discharging a firearm and causing great bodily harm and armed violence predicated
       on robbery with a category I weapon–failed the identical-elements test because Public Act
       91-404 had amended the armed-violence statute so as to exclude armed robbery as a
       predicate offense for armed violence (see 720 ILCS 5/33A-2(c) (West 2000)). Harvey, 366
Ill. App. 3d at 127-28. Even so, the First District observed, the armed-violence statute still
       allowed robbery to serve as a predicate offense (Harvey, 366 Ill. App. 3d at 128);
       consequently, the First District concluded that the offense of armed robbery/discharging a
       firearm and causing great bodily harm (720 ILCS 5/18-2(a)(4) (West 2000)) and the offense
       of armed violence predicated on robbery with a category I or category II weapon (720 ILCS
       5/33A-2(c), 33A-3(b-10) (West 2000)) still had identical elements, despite the enactment of
       Public Act 91-404. Harvey, 366 Ill. App. 3d at 128.
¶ 41        Even though the two offenses had identical elements, one offense carried a steeper
       penalty than the other. With the mandatory “add-on penalty” of 25 years, the penalty for
       armed robbery/discharging a firearm and causing great bodily harm was 31 years’ to life
       imprisonment (720 ILCS 5/18-2(a)(4), (b) (West 2000)) in contrast to the penalty of 25 to
       40 years’ imprisonment for armed violence predicated on robbery with a category I or
       category II weapon (720 ILCS 5/33A-3(b-10) (West 2000)). Harvey, 366 Ill. App. 3d at 130.
       Therefore, the First District held that the 25-year “add-on penalty” for armed

                                                -10-
       robbery/discharging a firearm and causing great bodily harm violated the proportionate-
       penalties clause. Id.

¶ 42                                        5. Hauschild
¶ 43        In Hauschild, 226 Ill. 2d at 84-85, the supreme court agreed with Harvey’s analysis
       regarding the effect of Public Act 91-404. The supreme court agreed that “Public Act 91-404
       ‘revived’ the offense of armed violence predicated on robbery when it amended the sentence
       for certain armed robberies to add the 15/20/25-to-life provisions, creating more severe
       penalties for those offenses than for armed violence predicated on robbery.” Id. at 84 (citing
       Harvey, 366 Ill. App. 3d at 127). The supreme court also agreed that because Public Act 91-
       404 did not exclude robbery as a predicate offense, its exclusion of armed robbery as a
       predicate offense did not prevent armed robbery and armed violence predicated on robbery
       from having identical elements for purposes of proportionality review. Hauschild, 226 Ill.
2d at 85 (citing Harvey, 366 Ill. App. 3d at 128).
¶ 44        Having concluded that armed robbery while armed with a firearm (720 ILCS 5/18-2(a)(2)
       (West 2000)) and armed violence predicated on robbery with a category I or category II
       weapon (720 ILCS 5/33A-2(a) (West 2000)) were indeed comparable, the supreme court
       compared the two offenses and concluded that they had identical elements. Hauschild, 226
Ill. 2d at 86. Next, the supreme court compared the penalties for the two offenses and found
       that the penalty for one offense was more severe than the penalty for the other. Id. Armed
       robbery while armed with a firearm (720 ILCS 5/18-2(a)(2) (West 2000)) was a Class X
       felony, punishable by 6 to 30 years’ imprisonment (730 ILCS 5/5-8-1(a)(3) (West 2000)),
       with a “mandatory ‘add-on penalty’ of 15 years, making the possible sentence for armed
       robbery while armed with a firearm 21 to 45 years[’] [imprisonment] (720 ILCS 5/18-2(a)(2),
       (b) (West 2000)).” Hauschild, 226 Ill. 2d at 86. By contrast, armed violence carried a penalty
       of only 15 to 30 years’ imprisonment (720 ILCS 5/33A-3(a) (West 2000)). Hauschild, 226
Ill. 2d at 86. Hence, the supreme court held that the penalty for armed robbery while armed
       with a firearm (720 ILCS 5/18-2(b) (West 2000)) violated the proportionate-penalties clause,
       because the penalty for that offense was more severe than the penalty for the identical offense
       of armed violence predicated on robbery with a category I or category II weapon (720 ILCS
       5/33A-3(a), (a-5) (West 2000)). Hauschild, 226 Ill. 2d at 86-87.
¶ 45        In a word, Public Act 91-404 substituted one proportionate-penalties problem for another.
       Before the enactment of Public Act 91-404, the penalty for armed violence predicated on
       robbery with a category I weapon (720 ILCS 5/33A-1 (West 1994)) violated the
       proportionate-penalties clause because the penalty for that offense was more severe than the
       penalty for the identical offense of armed robbery while armed with a firearm (720 ILCS
       5/18-2 (West 1994)). Lewis, 175 Ill. 2d at 418. Instead of eliminating the disparity, Public
       Act 91-404 merely switched it around. After the enactment of Public Act 91-404, armed
       robbery while armed with a firearm (720 ILCS 5/18-2(a)(2) (West 2000)) now carried a
       steeper penalty than armed violence predicated on robbery with a category I or category II
       weapon (720 ILCS 5/33A-2(a) (West 2000)), thereby violating the proportionate-penalties
       clause again. Hauschild, 226 Ill. 2d at 86-87.


                                                -11-
¶ 46                                           6. Brown
¶ 47        In Brown, 2012 IL App (5th) 100452, ¶ 1, a jury found the defendant guilty of armed
       robbery with a firearm (720 ILCS 5/18-2(a)(2) (West 2008)), for which the trial court
       sentenced him to imprisonment for 22 years. This 22-year prison term included the 15-year
       “add-on penalty” in section 18-2(b) (720 ILCS 5/18-2(b) (West 2008)). Brown, 2012 IL App
       (5th) 100452, ¶ 4.
¶ 48        On appeal, the defendant argued the trial court had erred by applying the 15-year
       enhancement to his sentence, because in Hauschild, 226 Ill. 2d at 86-87, the supreme court
       had held that this 15-year enhancement violated the proportionate-penalties clause. Brown,
       2012 IL App (5th) 100452, ¶ 1. He argued that, under this holding in Hauschild, the 15-year
       enhancement in section 18-2(b) (720 ILCS 5/18-2(b) (West 2008)) was void ab initio.
       Brown, 2012 IL App (5th) 100452, ¶ 10.
¶ 49        The Fifth District disagreed with the defendant because after the supreme court issued
       its decision in Hauschild, the legislature enacted Public Act 95-688 (eff. Oct. 23, 2007),
       which amended the armed-violence statute (720 ILCS 5/33A-2(a) (West 2006)) so as to
       make it “impossible to generate an armed-violence conviction predicated on robbery[,] even
       though the amendment did not alter the 15-year enhancement for armed robbery committed
       with a firearm.” Brown, 2012 IL App (5th) 100452, ¶ 12. Before Public Act 95-688, the
       armed-violence statute excepted armed robbery as a predicate offense but did not except
       robbery. 720 ILCS 5/33A-2(a) (West 2006). The exception of armed robbery, without the
       exception of robbery, left armed robbery and armed violence as still having identical
       elements for purposes of proportionality review. Hauschild, 226 Ill. 2d at 85; Harvey, 366
Ill. App. 3d at 128.
¶ 50        Public Act 95-688 intended to fix that problem; it amended the armed-violence statute
       for the express purpose of “ ‘avoid[ing] any further disproportionate penalty challenges to
       the statute that might arise.’ ” Brown, 2012 IL App (5th) 100452, ¶ 13 (quoting 95th Ill. Gen.
       Assem., Senate Proceedings, July 26, 2007, at 8-9 (statements of Senator Cullerton)). As
       amended by Public Act 95-688, section 33A-2(a) (720 ILCS 5/33A-2(a) (West 2008)) now
       provided:
            “ ‘A person commits armed violence when, while armed with a dangerous weapon, he
            commits any felony defined by Illinois Law, except first degree murder, attempted first
            degree murder, intentional homicide of an unborn child, second degree murder,
            involuntary manslaughter, reckless homicide, predatory criminal sexual assault of a child,
            aggravated battery of a child, home invasion, or any offense that makes the possession
            or use of a dangerous weapon either an element of the base offense, an aggravated or
            enhanced version of the offense, or a mandatory sentencing factor that increases the
            sentencing range.’ ” (Emphasis in original.) Brown, 2012 IL App (5th) 100452, ¶ 9
            (quoting 720 ILCS 5/33A-2(a) (West 2008)).
       Because armed robbery made “the possession or use of a dangerous weapon” an element of
       the offense (720 ILCS 5/18-2(a) (West 2008)), Public Act 95-688 had eliminated the offense
       of armed violence predicated on robbery, and hence armed robbery and armed violence no

                                                -12-
       longer could have identical elements for purposes of the proportionate-penalties clause.
       Brown, 2012 IL App (5th) 100452, ¶ 16.
¶ 51       Nevertheless, the defendant in Brown argued, this amendment of the armed-violence
       statute could not change two legal realities: (1) the supreme court held, in Hauschild, 226 Ill.
2d at 86-87, that the 15-year enhancement in a different statute, the armed-robbery statute
       (720 ILCS 5/18-2(b) (West 2008)), under which he was sentenced, violated the
       proportionate-penalties clause; and (2) the 15-year enhancement in the armed-robbery statute
       was therefore void ab initio. Brown, 2012 IL App (5th) 100452, ¶ 10. The Fifth District
       disagreed. It reasoned that just as the supreme court held, in Hauschild, 226 Ill. 2d at 84, that
       Public Act 91-404 had “ ‘revived’ the offense of armed violence predicated on robbery held
       unconstitutional by Lewis,” so had Public Act 95-688 “revived” the 15-year enhancement in
       the armed-robbery statute. Brown, 2012 IL App (5th) 100452, ¶¶ 15-16. The Fifth District
       said:
               “Similarly, Public Act 95-688 ‘revived’ the sentencing scheme in the armed-robbery
           statute by fixing the proportionate-penalties violation. As previously stated, it is no
           longer possible for armed violence to be predicated on robbery under section 33A-2(a)
           of the Criminal Code (720 ILCS 5/33A-2(a) (West 2008)). The 15-year sentence
           enhancement under the armed-robbery statute violated the proportionate-penalties clause
           because armed robbery contained identical elements but carried a more severe penalty
           than the offense of armed violence predicated on robbery. The legislature cured this
           proportionate-penalties violation by removing the impediment to the sentence
           enhancement’s enforcement, i.e., the offense of armed violence predicated on robbery.
               Accordingly, we determine that the legislature revived the 15-year sentencing
           enhancement in the armed-robbery statute by enacting Public Act 95-688, and therefore,
           the trial court correctly applied the sentence enhancement against the defendant at
           sentencing.” Id. ¶¶ 16-17.
¶ 52       In the present case, the State urges us to follow Brown in its holding that Public Act 95-
       688 has revived the 15-year enhancement in the armed-robbery statute (720 ILCS 5/18-2(b)
       (West 2008)). But cf. People v. Clemons, 2012 IL 107821, ¶¶ 51-52 (in which the State
       recently made the opposite argument: that the State “[could] no longer obtain an enhanced
       sentence for armed robbery with a firearm,” given that when the legislature adopted Public
       Act 95-688 in response to Hauschild, it “eliminated robbery as a predicate felony for armed
       violence, but did not reenact the sentencing enhancements for armed robbery”). The logic in
       Brown, however, suffers from a fatal flaw: Public Act 95-688 is not truly comparable to
       Public Act 91-404. Public Act 91-404 amended both the armed-robbery statute and the
       armed-violence statute (Harvey, 366 Ill. App. 3d at 125-26), whereas Public Act 95-688
       amended the armed-violence statute while leaving the armed-robbery statute unchanged. To
       this day, section 5 of Public Act 91-404 is the latest amendment to the armed-robbery statute.
       Consequently, we follow the holding in Manuel, 94 Ill. 2d at 244, that the amendment of one
       statute does not validate a different statute that is void ab initio by reason of its
       unconstitutionality. Brown provides a “statutory scheme” rationale that essentially is no
       different from the State’s misguided “statutory scheme” argument in Manuel, 94 Ill. 2d at
       244. The “statutory scheme,” so it is thought, contains both the 15-year enhancement in the

                                                 -13-
       armed-robbery statute (720 ILCS 5/18-2(b) (West 2008)) and the newly revised armed-
       violence statute (720 ILCS 5/33A-2(a) (West 2008)). In actuality, however, the 15-year
       enhancement in section 18-2(b) is not part of the “statutory scheme”; rather, that provision
       is void ab initio, a nullity from the start, an aborted legislative enactment. “When a statute
       is held unconstitutional in its entirety, it is void ab initio ***.” Manuel, 94 Ill. 2d at 244-45.
¶ 53       Granted, no court has ever held the armed-robbery statute to be unconstitutional in its
       entirety. Nevertheless, the doctrine of voidness ab initio applies equally to unconstitutional
       amendments of statutes. “The effect of enacting an unconstitutional amendment to a statute
       is to leave the law in force as it was before the adoption of the amendment.” People v.
       Gersch, 135 Ill. 2d 384, 390 (1990); see also People v. Coleman, 399 Ill. App. 3d 1150, 1158
       (2010). An unconstitutional amendment to a statute is void ab initio, as though the
       amendment never were passed. Van Driel Drug Store, Inc. v. Mahin, 47 Ill. 2d 378, 381-82
       (1970).
¶ 54       In summary then, section 5 of Public Act 91-404 violated the proportionate-penalties
       clause by amending subsection (b) of the armed-robbery statute so as to enhance, by 15 years,
       the penalty for armed robbery while armed with a firearm (Hauschild, 226 Ill. 2d at 86-87);
       hence, that amendment of subsection (b) was void ab initio, as if the amendment were never
       passed (see Manuel, 94 Ill. 2d at 244-45; Gersch, 135 Ill. 2d at 390; Van Driel, 47 Ill. 2d at
       381-82; Coleman, 399 Ill. App. 3d at 1158). Given this voidness of the 15-year enhancement
       from the start, we disagree with Brown that Public Act 95-688 fixed the problem. Brown
       erroneously concludes that the amendment of the armed-violence statute by Public Act 95-
       688 validated the 15-year enhancement in a different statute, the armed-robbery statute. The
       fallacy of that conclusion lies in its assumption that the 15-year enhancement existed so as
       to be validated by the amendment of the armed-violence statute.

¶ 55                                    III. CONCLUSION
¶ 56       For the foregoing reasons, we affirm the trial court’s judgment in part and vacate it in
       part, and we remand this case with directions. We affirm the convictions, but we vacate the
       rulings on the posttrial motions and vacate the sentences. We remand this case with
       directions to give defendant a new posttrial hearing and a new sentencing hearing, either with
       the assistance of counsel or–after fully complying with Rule 401(a)–without the assistance
       of counsel. Of course, the new sentences shall not include 15-year enhancements.

¶ 57       Affirmed in part and vacated in part; cause remanded with directions.




                                                 -14-